                 Case 4:19-cv-08228-PJH Document 63 Filed 03/16/21 Page 1 of 3



1    SHANNON LISS-RIORDAN, SBN 310719
     (sliss@llrlaw.com)
2    ANNE KRAMER, SBN 315131
     (akramer@llrlaw.com)
3    LICHTEN & LISS-RIORDAN, P.C.
     729 Boylston Street, Suite 2000
4
     Boston, MA 02116
5
     Telephone:     (617) 994-5800
     Facsimile:     (617) 994-5801
6

7    Attorneys for Proposed-Intervenors
     Christopher James and Spencer Verhines,
8    on behalf of all others similarly situated

9
                                UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11

12   JERICHO NICHOLAS, individually and on behalf
     of all others similarly situated,            Case No. 4:19-cv-08228-PJH
13
                           Plaintiffs,
14
                                                      NOTICE OF REPLY IN SUPPORT OF
            v.                                        PLAINTIFFS’ ADMINISTRATIVE
15
                                                      MOTION TO CONSIDER WHETHER
16   UBER TECHNOLOGIES, INC.,                         CASES SHOULD BE RELATED
                                                      PURSUANT TO CIVIL L.R. 7-11
17                         Defendant.
                                                      Hon. Phyllis Hamilton
18

19

20

21

22

23

24

25

26                                                1
27       NOTICE OF REPLY IN SUPPORT OF PLAINTIFFS’ ADMINISTRATIVE MOTION TO CONSIDER
                 WHETHER CASES SHOULD BE RELATED PURSUANT TO CIVIL L.R. 7-11
28
               Case 4:19-cv-08228-PJH Document 63 Filed 03/16/21 Page 2 of 3



1
               TO DEFENDANT AND ITS ATTORNEYS OF RECORD:
2
               PLEASE TAKE NOTICE that on March 16, 2021, Plaintiffs Christopher James and
3
     Spencer Verhines, on behalf of the certified class they represent, filed a Reply in Support of
4
     Plaintiffs’ Administrative Motion to Consider Whether Cases Should Be Related Pursuant to
5
     Civil L.R. 7-11 in James v. Uber Technologies, Inc., Case No. 3:19-cv-06462-EMC (N.D. Cal.),
6
     asking the court to consider whether this case is related to the James case. This Reply is attached
7
     as Exhibit A.
8

9

10
     Dated:    March 16, 2021

11

12                                                        _/s/ _Shannon Liss-Riordan__________
                                                          Shannon Liss-Riordan
13

14                                                        Attorney for Plaintiffs Christopher James
                                                          and Spencer Verhines, on behalf of
15                                                        themselves and all others similarly situated
16

17

18

19

20

21

22

23

24

25

26                                                    2
27        NOTICE OF REPLY IN SUPPORT OF PLAINTIFFS’ ADMINISTRATIVE MOTION TO CONSIDER
                  WHETHER CASES SHOULD BE RELATED PURSUANT TO CIVIL L.R. 7-11
28
              Case 4:19-cv-08228-PJH Document 63 Filed 03/16/21 Page 3 of 3



1                                   CERTIFICATE OF SERVICE
2
            I hereby certify that a copy of the foregoing document was served by electronic filing on
3
     March 16, 2021, on all counsel of record.
4

5

6                                                        By: /s/ Shannon Liss-Riordan______
                                                             Shannon Liss-Riordan
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                  3
27       NOTICE OF REPLY IN SUPPORT OF PLAINTIFFS’ ADMINISTRATIVE MOTION TO CONSIDER
                 WHETHER CASES SHOULD BE RELATED PURSUANT TO CIVIL L.R. 7-11
28
